Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 and 11-19 are allowed.   
    
Claims 1-8, 11-13 and 17-19 are allowed because the prior art of record fails to disclose or render obvious the inclusion of the limitation that the flow direction is perpendicular to the conveying direction of the printing medium along the conveying surface as recited in independent claim 1.

Claims 9 and 14-16 are allowed because the prior art of record fails to teach or render obvious the inclusion of the limitation that the controller selectively uses a first mode and a second mode - in the first mode, the controller controls the flow rate of blow air and the flow rate of suction air such that the cooling air in the head holder has an air volume required to cool the ink-jet head corresponding to a conveyance speed of the printing medium by the conveyer, and in the second mode, the controller controls the flowrate of blow air and the flow rate of suction air such that the cooling air in the head holder has an air volume that is smaller than the air volume of the cooling air in the head holder in the first mode and airflow flowing into the head holder through the opening has an air volume that is smaller than an air volume of airflow flowing into the head holder through the opening in the first mode and capable of suctioning the ink mist as recited in independent claim 9.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Nguyen whose telephone number is (571) 272-1748.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:00 pm ET.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached on (313) 446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Nguyen/
Primary Examiner
CRU, AU 3991




Conferees:
/Tuan H. Nguyen/
Primary Examiner
CRU, AU 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991